Citation Nr: 0017847	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  96-21 401	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  

This appeal arises from a December 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied entitlement to a 
permanent and total disability evaluation for pension 
purposes.  

The Board of Veterans' Appeal (Board) remanded the veteran's 
claim to the RO in October 1998.  The RO complied with the 
development ordered in the remand to the extend possible.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran failed, without good cause, to report for VA 
examinations which were scheduled to evaluate the severity of 
his claimed disabilities for purposes of determining his 
entitlement to a non service-connected pension.


CONCLUSION OF LAW

The claim for a permanent and total disability rating for 
pension purposes is denied as a matter of law.  38 C.F.R. § 
3.655 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Law and Regulations.  Entitlement to a non-service-
connected disability pension under 38 U.S.C.A. § 1521 
requires that the veteran have served in active military 
service for a period of ninety days or more during a period 
of war, be permanently and totally disabled, and meet a 
certain income requirement.  See Grantham v. Brown, 8 Vet. 
App. 228, 234 (1995), rev'd in part on other grounds, 114 
F.3d 1156 (1997).  A veteran will be considered permanently 
and totally disabled if:  (1) he is unemployable because of 
his disability and that circumstance is reasonably certain to 
continue throughout his life, (2) he is suffering from a 
disability that makes it impossible "for the average person 
to follow a substantially gainful occupation," or (3) VA 
determines that the disease or disorder that the veteran 
suffers from is present to such a degree that a determination 
that the veteran is permanently and totally disabled is 
warranted.  38 U.S.C.A. § 1502(a)(1) and (2).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Factual Background.  The veteran filed a claim for non-
service-connected pension benefits in May 1995.  In support 
of the veteran's claim the RO obtained VA outpatient 
treatment records which reflected that the veteran was seen 
from November 1993 to August 1995 for back pain, elbow pain 
and psychosis.

In October 1995 VA examinations of the veteran were 
conducted.  A mental disorders examination included diagnoses 
of generalized anxiety disorder and marijuana abuse with a 
possible history of other substance abuse.  A VA examination 
of the digestive system included a diagnosis of external and 
internal hemorrhoids.  The general VA examination revealed 
mild hypertension, a left scrotal varicocele, probable left 
elbow tendonitis and degenerative joint disease or 
degenerative disc disease of the lumbar spine.  

By a rating dated in December 1995, the RO held that the 
veteran's disabilities were not permanently and totally 
disabling for pension purposes.  The RO held that the 
combined rating for the veteran's disabilities was 40 
percent.  The veteran filed a notice of disagreement with 
that decision in February 1996.  A statement of the case was 
issued in May 1996.  The veteran submitted his substantive 
appeal in May 1996.  He requested a hearing before a Member 
of the Board.  In July 1996 the veteran stated that he did 
not wish to have a hearing in reference to this current 
appeal.  

In October 1998 the Board remanded the claim to the RO for 
further development in accordance with Roberts v. Derwinski, 
2 Vet. App. 387, 389 (1992).  The RO in December 1998 sent 
the veteran a letter.  In the letter they asked the veteran 
to reply to the requests for information in the remand.  The 
letter stated in bold type that, "Failure to appear for 
scheduled examinations will result in adjudication on the 
basis of the evidence of record, or denial of your claim."  

On June 1, 1999, letters were sent to the veteran informing 
him of the date and time of fee basis examinations.  The 
examinations were scheduled for June 17, 1999.  The letter 
was sent to the veteran's last address of record.  

An invoice from QTC Medical Services was sent to the RO.  It 
stated that the veteran did not show for the examinations.  

In February 2000 the RO sent the veteran a supplemental 
statement of the case.  It stated that the veteran had failed 
to report for VA examinations scheduled at the QTC facility.  

Analysis.  The Board notes that the last communication in the 
claims folder directly from the veteran is the May 1996 
substantive appeal.  Subsequent communications are all from 
his representative and are signed by the representative.  
There is no indication in the claims folder that the 
veteran's address has changed since May 1996.  The 
notification of examination was sent to the address written 
on the substantive appeal.

Before a claim may be denied based on failure to report for 
examination.  The burden is on the Secretary to demonstrate 
that notice was sent to appellant's "latest address of 
record."  See Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992).  In addition, the Secretary must show that appellant 
lacked "adequate reason" (see 38 C.F.R. § 3.158(b) (1999)), 
or "good cause" (see 38 C.F.R. § 3.655 (1999)) for failing to 
report for the scheduled examination.  See Hyson v. Brown, 
5 Vet. App. 256 (1993).  

The veteran was informed prior to the examinations that 
failure to report could result in the denial of his claim.  
The February 2000 supplemental statement of the case included 
notice of his failure to report.  The veteran did not 
respond.  There has been no direct communication from the 
veteran since May 1996.  The veteran's representative in a 
January 2000 memorandum did not offer any alternate address 
for the veteran or a good cause for his failure to appear.  

When a claimant fails to appear for a scheduled examination 
pursuant to a claim for an original pension claim, 38 C.F.R. 
§ 3.655(b) dictates that the claim be denied unless the 
appellant has good cause for his failure to appear.  As no 
good cause has been offered for the veteran's failure to 
report for the scheduled examinations , the veteran's claim 
for a non-service-connected pension must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

